Case 2:20-cv-09504-MWF-GJS Document 20 Filed 02/23/21 Page 1 of 2 Page ID #:102


   1   Peter R. Afrasiabi (Bar No. 193336)
       pafrasiabi@onellp.com
   2   ONE LLP
       4000 MacArthur Boulevard
   3   Each Tower, Suite 500
       Newport Beach, CA 92660
   4   Telephone: (949) 502-2870
       Facsimile: (949) 258-5081
   5
       Joanna Ardalan (Bar No. 285384)
   6   jardalan@onellp.com
       ONE LLP
   7   9301 Wilshire Boulevard
       Penthouse Suite
   8   Beverly Hills, CA 90210
       Telephone: (310) 866-5157
   9   Facsimile: (310) 943-2085
  10   Attorneys for Plaintiffs
       Backgrid USA, Inc. and Splash News and
  11   Picture Agency, LLC,
  12
                            UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15   BACKGRID USA, INC., a California         Case No.: 2:20-cv-09504 MWF (GJSx)
       corporation; SPLASH NEWS AND             Hon. Michael W. Fitzgerald
  16
       PICTURE AGENCY, LLC, a Nevada
  17   limited liability company,               NOTICE OF SETTLEMENT
  18
                     Plaintiffs,
  19
             v.                                 Complaint Filed: October 16, 2020
  20
  21   VIOLET TERITI, an individual d/b/a
  22   CHAVIV HAIR; and DOES 1-10,
       inclusive,
  23
  24                 Defendants.
  25
  26
  27
  28

                                   NOTICE OF SETTLEMENT
Case 2:20-cv-09504-MWF-GJS Document 20 Filed 02/23/21 Page 2 of 2 Page ID #:103


   1         TO THE COURT:
   2         The Parties hereby give notice to the Court that they have settled this matter in
   3   principle.
   4         The Parties are in the process of drafting a long form agreement and expect
   5   that this case will be dismissed no later than March 31, 2021.
   6
   7   Dated: February 23, 2021               ONE LLP
   8
                                              By: /s/ Joanna Ardalan
   9                                              Joanna Ardalan
  10                                              Peter R. Afrasiabi
  11                                               Attorneys for Plaintiff
  12                                               Backgrid USA, Inc. and Splash News and
                                                   Picture Agency, LLC
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               2
                                    NOTICE OF SETTLEMENT
